UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARYLAND-NATIONAL CAPITAL              
PARK AND PLANNING COMMISSION;
THE CITY OF TAKOMA PARK,
MARYLAND,
              Plaintiffs-Appellants,
                 v.
TIMOTHY B. BOYLE; JEFFREY L.
PAULEY; MOBILE DATA
TECHNOLOGIES, LLC; INTERNATIONAL               No. 02-1693
MANAGEMENT CONSULTING,
INCORPORATED,
              Defendants-Appellees,
                and
DATALUX CORPORATION; JOHN AND
JANE DOE AGENTS AND EMPLOYEES OF
DEFENDANT ENTITIES,
                      Defendants.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
                          (CA-01-3561-H)

                      Argued: April 4, 2003

                      Decided: April 16, 2003

  Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2               MARYLAND-NATIONAL CAPITAL v. BOYLE
                              COUNSEL

ARGUED: Adrian Robert Gardner, General Counsel, THE
MARYLAND-NATIONAL CAPITAL PARK AND PLANNING
COMMISSION, Riverdale, Maryland, for Appellants. Timothy Fran-
cis Maloney, JOSEPH, GREENWALD & LAAKE, P.A., Greenbelt,
Maryland; Dana Glynn Theriot, CARR, MORRIS & GRAEFF, P.C.,
Washington, D.C., for Appellees. ON BRIEF: William C. Dickerson,
Associate General Counsel, THE MARYLAND-NATIONAL CAPI-
TAL PARK AND PLANNING COMMISSION, Riverdale, Mary-
land, for Appellants. Cary J. Hansel, JOSEPH, GREENWALD &
LAAKE, P.A., Greenbelt, Maryland; Lawrence E. Carr, III, Stephen
D. Graeff, CARR, MORRIS & GRAEFF, P.C., Washington, D.C., for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Maryland-National Capital Park and Planning Commission and the
City of Takoma Park, Maryland appeal the dismissal of their claims
brought under the Racketeer Influenced and Corrupt Organizations
Act, 18 U.S.C.A. §§ 1961-1968 (West 2000 & Supp. 2003). The dis-
trict court dismissed the claims for failure to allege a pattern of racke-
teering activity as prohibited under 18 U.S.C.A. § 1962 (West 2000).
We affirm.

                                    I.

   Maryland-National Capital Park and Planning Commission (the
"Commission") and the City of Takoma Park, Maryland, filed a com-
plaint in November 2001 alleging that defendants Timothy B. Boyle,
Jeffrey L. Pauley, Mobile Data Technologies, LLC ("MDT"), Datalux
                MARYLAND-NATIONAL CAPITAL v. BOYLE                      3
Corporation ("Datalux"), and International Management Consulting,
Inc. ("IMCI"), violated state and federal law in connection with a
project to place laptop computers in police vehicles (the "project").
Boyle and Pauley were both previously employed with the Commis-
sion and played a leading role in the alleged scheme.

   The Commission is a bi-county government agency created by the
Maryland General Assembly. The Commission functions as a public
body corporate and can sue and be sued in this capacity. It also has
legal authority to enter into contracts. In keeping with its responsibili-
ties, the Commission established the County Division of the
Maryland-National Capitol Park Police (the "Department") to prevent
crime; apprehend criminals; and enforce the criminal laws, motor
vehicle laws, and park regulations in and around the Commission’s
property in Montgomery county, Maryland.

   In 1995, Department Commander Donald A. Deering, who was
Boyle’s and Pauley’s superior at the time, authorized pursuit of a
United States Department of Justice grant to fund the placement of
laptop computers in police vehicles. After successfully obtaining the
federal grant, the Department put out a request for bids for "turnkey"
projects. In April 1997, the Department awarded IMCI a contract
worth $748,829.94 for design and implementation of an "Enterprise
Digital Network for a Computer Aided Dispatch System." The con-
tract stated that payment of the contract price would be made in
stages, with the final twenty percent due at completion of the project.
Failure to complete all work within 220 days after the contract date
would result in assessment of liquidated damages against IMCI.

   Upon choosing IMCI as the chief contractor for the project, the
Department also assigned Boyle and Pauley responsibility for manag-
ing and implementing the project. These responsibilities included the
procurement of various technology products and the administration of
project-related contracts.

   In discharging these responsibilities, Boyle authorized final pay-
ment of $149,765.99 to IMCI in November 1998, even though Boyle
allegedly knew that IMCI had not completed its work under the con-
tract and that this payment violated the terms of the contract. The
complaint alleges that Boyle made the improper payment in order to
4               MARYLAND-NATIONAL CAPITAL v. BOYLE
further his private business relationship with IMCI. At roughly the
same time, in early November 1998, Boyle and Pauley also organized
defendant MDT as a limited liability company, wholly owned by
Boyle and Pauley, for the purpose of obtaining commissions from
various vendors supplying technology and computer services to the
Department and other law enforcement agencies. That same month,
Boyle and Pauley organized the Mobile Data Users Group (MDUG),
which was run and promoted by Boyle and Pauley using Commission
time and resources and which ostensibly operated as a forum for law
enforcement representatives to share information and ideas on the
application of new technology in law enforcement. The plaintiffs
allege that Boyle and Pauley used MDUG to surreptitiously promote
their own business interests, particularly those associated with MDT
and its "preferred" vendors, with other police departments and law
enforcement agencies seeking to develop mobile technology plat-
forms.

   In January 1999, the Commission issued a request for pricing by
vendors of mobile equipment to be used for the project. Boyle and
Pauley allegedly drafted specifications for the requested equipment in
a manner that mirrored the specifications of equipment supplied by
defendant Datalux. The plaintiffs also allege that Boyle heavily pro-
moted Datalux to the Commission and others. In March 1999, the
Commission acted on these recommendations and ordered fifteen
Datalux computers. Shortly thereafter, MDT entered into an agree-
ment with Datalux whereby MDT agreed to serve as a sales represen-
tative for Datalux. Under the agreement, MDT would receive
commissions for any equipment sold by Datalux to customers
recruited by MDT. Takoma Park alleges that MDT received such a
commission after the city purchased Datalux computers based on rec-
ommendations from MDT.

   In April 2000, after receiving information advising it of "irregulari-
ties" relating to the procurement activities undertaken by Boyle and
Pauley in connection with the project, the Commission initiated an
investigation of the two police officers. The following month, in May
2000, Boyle and Pauley resigned.

  The Commission, along with Takoma Park, subsequently filed the
underlying complaint in this action in November 2001. In their com-
                MARYLAND-NATIONAL CAPITAL v. BOYLE                     5
plaint, the plaintiffs allege state law claims for fraud, breach of con-
tract, unjust enrichment, civil conspiracy, negligence, and conversion.
In addition, the complaint asserts two federal claims under the Racke-
teer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.A.
§§ 1961-1968. Specifically, count I of the complaint alleges that
MDT was formed as a RICO "enterprise" within the meaning of 18
U.S.C.A. §§ 1962 and 1961 (West 2000 & Supp. 2003) with the
objective of using the influence and position of Boyle and Pauley
with the Commission to secure unauthorized compensation from the
Commission, improperly secure contracts and bids, insulate certain
vendors from scrutiny, and generate financial benefits for Boyle, Pau-
ley and MDT. Count II alleges that MDT, IMCI, and Datalux formed
a similar RICO "enterprise" within the meaning of 18 U.S.C.A.
§§ 1962 and 1961 to use the influence and positions of Boyle and
Pauley with the Commission to benefit the participants in the enter-
prise in the same manner as in the first count. Both RICO counts
allege mail and wire fraud as predicate acts.

                                   II.

   The district court dismissed the two RICO counts as to all defen-
dants on the ground that the plaintiffs had "failed . . . to allege the
existence of a pattern of racketeering activity which would permit
their RICO claims to go forward." See Maryland-National Capital
Park and Planning Comm’n v. Boyle, 203 F. Supp. 2d 468, 477 (D.
Md. 2002).* The district court reasoned that Boyle and Pauley did
nothing more than "violate[ ] their fiduciary responsibilities as
employees by acting contrary to the best interests of the Commission,
their employer." Id. Given that this "conflict of interest arising in an
employment context" provided "the essential basis for the RICO
claims asserted in the complaint," the district court concluded that the
plaintiffs had failed to make the requisite showing necessary to sus-
tain a RICO cause of action. Id.

   The court further reasoned that even if the fraudulent scheme
engaged in by the defendants could be characterized as racketeering
activity, the complaint failed to allege facts showing that such activity

  *The district court also dismissed without prejudice plaintiffs’ state
law claims.
6              MARYLAND-NATIONAL CAPITAL v. BOYLE
met the continuity requirement necessary to make out a pattern of
racketeering activity. Id. at 477-78. The district court noted that
"[m]issing from the complaint and necessary for pleading a viable
RICO claim are allegations of widespread fraud and continuing racke-
teering activity." Id. at 477. In short, the court concluded that the
claims advanced by the plaintiffs amounted to nothing more than "or-
dinary or garden variety fraud claims." Id.

                                 III.

   We have reviewed the record, briefs, and applicable law and have
considered the oral arguments of the parties, and conclude that the
district court was correct. Accordingly, we affirm on the basis of the
district court’s well-reasoned opinion. See Maryland-National Capital
Park and Planning Comm’n v. Boyle, 203 F. Supp. 2d 468 (D. Md.
2002).

                                                         AFFIRMED